Exhibit 10.3

 

EXECUTION COPY

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
JURISDICTION OF THE UNITED STATES. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND UNDER THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF COUNSEL TO THE
COMPANY OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, IF REQUESTED BY
THE COMPANY, THAT THERE IS AN APPLICABLE EXEMPTION FROM THE REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Holder:    David R. Belding Company:    The Sands Regent, a Nevada corporation
Class of Stock:    Common Stock Exercise Price:    $7.82 per share Issue Date:
   March 25, 2004 Expiration Date:    March 25, 2009 Number of Shares:   
100,000

 

THIS WARRANT CERTIFIES THAT, for acknowledged good and valuable consideration,
David R. Belding, an individual and each transferee and assignee (collectively,
the “Holder”) is entitled to purchase the number of fully paid and nonassessable
shares, as stated in Section 1.2 below, of the above specified Class of Stock of
The Sands Regent, a Nevada corporation (the “Company”) at the exercise price per
share of $7.82 (the “Warrant Exercise Price”) and as adjusted pursuant to
Article 1 and Article 2 of this Warrant, subject to the provisions and upon the
terms and conditions set forth in this Warrant. This Warrant is being issued
pursuant to that certain Stock Purchase Agreement dated as of March 25, 2004 by
and among the Company and Holder.

 

ARTICLE 1.

EXERCISE PRICE

 

Section 1.1. Commencement of Warrant Exercise Period and Price. Except as set
forth in Section 1.2, this Warrant is exercisable until the Expiration Date and
shall entitle the Holder to purchase shares of common stock, par value $0.10 per
share, of the Company (the “Common Stock”). March 25, 2004 is the “Effective
Date.” The period beginning on the Effective Date and through the Expiration
Date is the “Exercise Period.”

 

Section 1.2. Number of Shares. The Holder shall be entitled to purchase one
hundred thousand (100,000) shares of Common Stock under this Warrant; provided,
however, that the Holder shall not be entitled to exercise this Warrant, and
purchase any shares of Common Stock hereunder, if, after giving effect to such
exercise and purchase, the Holder would beneficially own greater than 9.9% of
the outstanding shares of Common Stock or any other series of capital stock of
the Company.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 1.3. Method of Exercise. During the Exercise Period, Holder may exercise
this Warrant by delivering to the principal office of the Company a duly
executed Notice of Exercise in substantially the form attached hereto as
Appendix 1. Holder shall also deliver to the Company a check for the Warrant
Exercise Price multiplied by the number of shares of Common Stock to be
received. In lieu of delivering a check to the Company for the Warrant Exercise
Price, the Holder may elect to surrender shares of the Common Stock then
issuable upon exercise of the Warrant having a Fair Market Value (as defined
below) on the date of Warrant exercise equal to the aggregate exercise price of
the Warrant or exercised portion thereof.

 

Section 1.4. Exchange of Warrant. In lieu of exercising this Warrant in the
manner provided above in Section 1.3, the Holder may elect to receive, without
the payment by the Holder of any additional consideration, shares equal to the
value of this Warrant or any portion hereof by the surrender of this Warrant or
such portion to the Company, together with notice of such election, at the
principal executive offices of the Company. Thereupon, the Company shall issue
to the Holder the shares of Common Stock computed using the following formula:

 

X=Y(A-B)

          A

 

where: X = the number of shares of Common Stock to be issued to the Holder.

 

Y = the number of shares of Common Stock covered by this Warrant in respect of
which the exchange election is made pursuant to this Section 1.4 (not to exceed
the number of shares of Common Stock then issuable upon exercise of this
Warrant).

 

A = the fair market value of a share of Common Stock, as determined in
accordance with the provisions of this Section 1.4.

 

B = the Exercise Price in effect under this Warrant at the time the exchange
election is made pursuant to this Section 1.4.

 

For the purposes of this Section 1.4, the “fair market value” per share of
Common Stock shall mean:

 

(i) If the Common Stock is traded on a national securities exchange or admitted
to unlisted trading privileges on such an exchange, or is listed on the Nasdaq
or other over-the-counter quotation system, the fair market value shall be the
last reported sale price of the Common Stock on such exchange or on the Nasdaq
on the last business day before the effective date of exercise of this Warrant
or if no such sale is made on such day; and

 

(ii) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and ask prices are not reported, the fair market value shall
be the price per share which the Company could obtain from a willing buyer for
shares sold by the Company from authorized but unissued shares, as such price
shall be determined by the Company’s Board of Directors acting in good faith.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 1.5. Delivery of Certificate and New Warrant. Promptly after Holder
exercises this Warrant, the Company shall deliver to Holder a certificate or
certificates representing the shares of Common Stock acquired and, if this
Warrant has not been fully exercised and has not expired, a new Warrant
exercisable into the remaining shares of Common Stock not so acquired.

 

Section 1.6. Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, or surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of and in
substitution for this Warrant, a new warrant of like tenor. The original Warrant
so replaced shall thereupon be null and void, and of no force or effect.

 

ARTICLE 2.

ADJUSTMENTS TO THE SHARES.

 

Section 2.1. Stock Dividends. If at any time while this Warrant remains
outstanding and unexpired, the Company pays a dividend or makes a distribution
with respect to Common Stock, then lawful provision shall be made so that the
Holder shall thereafter be entitled to receive, upon exercise of this Warrant,
during the period specified in this Warrant and upon payment of the Warrant
Exercise Price then in effect, without payment of additional consideration other
than the Warrant Exercise Price, that number of shares of Common Stock or other
securities resulting from such dividend or distribution to which a holder of the
securities deliverable upon exercise of this Warrant would have been entitled if
this Warrant had been exercised immediately prior to such dividend or
distribution. Appropriate adjustment should be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the dividend or distribution to the end that the provisions of this
Warrant shall be applicable after such dividend or distribution, as near as
reasonably may be, in relation to any shares deliverable after the dividend or
distribution upon exercise of this Warrant.

 

Section 2.2. Mergers or Consolidations. If at any time while this Warrant
remains outstanding and unexpired, there shall be a capital reorganization of
the shares of the Company’s capital stock (other than a combination,
reclassification, exchange or subdivision otherwise provided for herein), or a
merger or consolidation of the Company with or into another corporation in which
the Company is not the surviving corporation (collectively, a “Corporate
Transaction”), then lawful provision shall be made so that the Holder shall
thereafter be entitled to receive, upon exercise of this Warrant, during the
period specified in this Warrant and upon payment of the Warrant Exercise Price
then in effect, the number of shares of stock or other securities or property of
the successor corporation resulting from such Corporate Transaction to which a
holder of the securities deliverable upon exercise of this Warrant would have
been entitled under the provisions of the agreement in such Corporate
Transaction if this Warrant had been exercised immediately prior to such
Corporate Transaction. Appropriate adjustment (as determined in good faith by
the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the Corporate Transaction to the end that the provisions of this
Warrant shall be applicable after the Corporate Transaction, as near as
reasonably may be, in relation to any shares or other property deliverable after
the Corporate Transaction upon exercise of this Warrant.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 2.3. Reclassification, Subdivision or Combination of Shares. If the
Company at any time shall, by subdivision, combination or reclassification or
securities or otherwise, change any of the securities issuable under this
Warrant into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as a result of such
change with respect to the securities issuable under this Warrant immediately
prior to such subdivision, combination, reclassification or other change.

 

Section 2.4. Fractional Shares. No fractional shares of Common Stock shall be
issued in connection with any exercise of this Warrant. In lieu of the issuance
of such fractional share, the Company shall make a cash payment equal to the
then fair market value of such fractional share as determined by Section 1.4.

 

Section 2.5. Notice of Adjustments. Whenever the number of securities
purchasable under the terms of this Warrant at that Warrant Exercise Price shall
be adjusted pursuant to Section 2 hereof, the Company shall promptly notify the
Warrantholder in writing of such adjustment, setting forth in reasonable detail
the event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Company’s Board of Directors made any determination hereunder), and
the number of shares of Warrant Stock or other securities purchasable at that
Exercise Price after giving effect to such adjustment.

 

ARTICLE 3.

REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

Section 3.1 Authority; Enforceability. This Warrant has been duly authorized and
executed by the Company and is a valid and binding obligation of the Company
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights

 

Section 3.2. Representation Concerning Securities. The Company hereby represents
and warrants to Holder that all the shares of Common Stock which may be issued
upon exercise of the right to purchase represented by this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable and
free of any liens and encumbrances except for restrictions provided herein or
under applicable federal and state securities laws. During the Exercise Period,
the Company at all times will have authorized, and reserved for the purpose of
the issue upon the exercise of the purchase rights evidenced by this Warrant, a
sufficient number of shares of Common Stock to provide for the exercise of the
rights represented by this Warrant.

 

Section 3.3. Shareholder Rights. Upon exercising the Warrant, Holder shall be
entitled to the same rights, preferences, privileges and restrictions granted to
any other holders of Common Stock.

 

Section 3.4 Impairment. The Company shall not, by amendment or alteration of its
corporate documents or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

by the Company, but shall at all times in good faith assist in carrying out of
all the terms of this Warrant and in taking all such action as may be necessary
or appropriate to protect Holder’s rights under this Article against impairment.

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF HOLDER

 

Section 4.1. Purchase for Own Account. Holder represents and warrants that it is
acquiring the Warrant and the Common Stock (collectively, the “Securities”)
solely for its own account for investment and not with a view to, or for resale
in connection with, any distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”). Holder further
represents that it does not have any present intention of selling, offering to
sell or otherwise disposing of or distributing the Securities or any portion
thereof and that the entire legal and beneficial interest of the Securities it
is acquiring is being acquired for, and will be held for the account of, Holder
only and neither in whole nor in part for any other person.

 

Section 4.2. Accredited Investor; Informed and Knowledgeable Decision. Holder is
an accredited investor as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act. Holder hereby agrees, represents and warrants that it
is aware of the Company’s business affairs and financial condition and has
acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities. Holder further represents and
warrants that it has discussed the Company and its plans, operations and
financial condition with its officers, has received all such information as he
deems necessary and appropriate to enable it to evaluate the financial risk
inherent in making an investment in the Securities.

 

Section 4.3. Company Disclosure. Holder hereby agrees, represents and warrants
that the Company has disclosed to Holder that the Securities have not been
registered under the Securities Act or under any state securities laws and must
be held indefinitely unless a transfer of it is subsequently registered under
the Securities Act or an exemption from such registration is available.

 

Section 4.4. Rule 144. The Holder hereby agrees, represents and warrants that
the Holder is aware of the provisions of Rule 144, promulgated under the
Securities Act.

 

ARTICLE 5.

MISCELLANEOUS.

 

Section 5.1. Term. This Warrant is exercisable, in whole or in part, at any time
during the Exercise Period.

 

Section 5.2. Legends. This Warrant and the certificate(s) representing shares of
Common Stock issuable upon exercise of this Warrant shall be imprinted with a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION OF THE UNITED STATES. THE SECURITIES MAY NOT BE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND UNDER
THE APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF COUNSEL TO THE
COMPANY OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, IF REQUESTED BY
THE COMPANY, THAT THERE IS AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

Section 5.3. Registration. Pursuant to the terms of the Stock Purchase Agreement
by and between the Holder and the Company entered into as of the date hereof,
the Company shall prepare and file a registration statement under the Act
covering the resale of the shares issuable upon exercise of this Warrant by the
Holder.

 

Section 5.4. Compliance with Securities Laws on Transfer. The Securities may not
be transferred or assigned in whole or in part without compliance with
applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions of both transferor and transferee
reasonably satisfactory to the Company, as reasonably requested by the Company).

 

Section 5.5. Transfer Restrictions. Holder may not transfer or assign this
Warrant in whole or in part without the prior written consent of the Company.

 

Section 5.6. Notices. All notices and other communications from the Company to
Holder, or vice versa, shall be deemed delivered and effective when a fax is
received, when given personally or 5 days after mailing by first-class
registered or certified mail, postage prepaid, at such address and fax number as
may have been furnished to the Company or Holder, as the case may be, in writing
by the Company or Holder from time to time.

 

Section 5.7. Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

Section 5.9. Costs and Expenses. If any party to this Agreement brings an action
to enforce its rights under this Agreement, the prevailing party shall be
entitled to recover its reasonable out-of-pocket costs and expenses, including
without limitation reasonable attorneys’ fees, incurred in connection with such
action, including any appeal of such action.

 

Section 5.10. Dispute. Any provision of this Warrant which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. This Warrant shall not

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

be construed so as to confer any right or benefit upon any person other than the
Company and the Holder and each of their respective successors and permitted
assigns. This Warrant contains the whole and entire agreement of the parties
with respect to the subject matter contained herein, superseding any and all
prior or contemporaneous agreements or understandings.

 

Section 5.11. Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to its
principles regarding conflicts of law.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

COMPANY:

THE SANDS REGENT,

a Nevada corporation

By:

 

/s/    FERENC B. SZONY

--------------------------------------------------------------------------------

   

Ferenc B. Szony

   

President and Chief Executive Officer

 

SIGNATURE PAGE TO THE SANDS REGENT WARRANT



--------------------------------------------------------------------------------

EXECUTION COPY

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1. The undersigned hereby elects to purchase              shares of the Common
Stock of The Sands Regent pursuant to the terms of the attached Warrant, and
tenders herewith payment of the aggregate purchase price (by check or, if
applicable, by shares of Common Stock, on the terms specified in the Warrant) of
such shares in full.

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name, and such legal title as is
specified below:

 

    

--------------------------------------------------------------------------------

         (Name)         

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

         (Address)               

 

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Date)